De Haven, J.
The findings show that Wing Yet Lung was on March 27, 1888, indebted to the firm of Joyce & Duncan in the sum of $643.30, and that firm being also indebted to the respondent in the same amount, they upon that day gave an order requesting the appellant to pay respondent the sum of $643.30. Said order was accepted by appellant, and he paid thereon the sum of $300. Judgment was rendered against appellant for the balance of $343.30, and his motion for a new-trial denied.
*425Appellant’s acceptance of the order drawn against hi in by the firm of Joyce & Duncan was only verbal, and upon the trial he objected to the admission of the evidence showing such verbal acceptance, and also to the introduction of the order itself, upon the ground that such acceptance, riot being in writing, was not binding, and (hat the order itself was incompetent evidence without a written acceptance, and these objections, being overruled, are assigned as error.
The court did not err in overruling appellant’s objection to this evidence. (Wheatley v. Strobe, 12 Cal. 92.)
The evidence is sufficient to support the findings, and we find no error in the record.
Judgment and order affirmed.
Garoutte, J., and Paterson, J., concurred.